DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: published paragraph [0133] references “the dielectric layer 2 of the other capacitor 30.”  However, there is no reference number “2” anywhere else in the disclosure.  
Appropriate correction is required.

Claim Objections
Claim 1 appears to be missing at least one word. 
	1. Measuring system (1000) for measuring pressure and/or humidity comprising at least one apparatus (100) for measuring pressure and/or humidity, comprising at least one sensor (1) for measuring pressure and/or humidity, wherein the sensor (1) includes at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) along and on an, in particular, flexible support material (13) relative to one another, wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), wherein at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (2), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4), wherein a processing unit (5) is designed and provided to measure and/or store measurement values of the sensor (1), so as to create a capacitive moisture sensor, characterized in that the data measured by the sensor is transmitted by the processing unit (5) to a central CPU (40), wherein this data is processed by the processing unit (5).
Claim 8 is objected to because in published lines 3-4, “wherein said network network can be divided by means of…” The word “network” is repeated in error. 
Claims 1, 9, and 10 are objected to because of the following informalities:
	Claim 1: “wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) along and on an, in particular, flexible support material (13) relative to one another”
	Claim 9: “characterized in that a prioritization of the individual network segments is carried out by means of the VLAN switch, in particular with regard to the data exchange thereof.”
	Claim 10: “wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) along and on an, in particular, flexible support material (13) relative to one another”
	Claim 1, 9, and 10 each discuss elements of the invention “in particular”.  The use of “in particular” is unneeded.  The elements are positively recited with or without “in particular”. 
Claim 10 appears to be missing words: “at least one sensor (1) for measuring pressure and/or humidity is provided, wherein the sensor (1) includes at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged,”
Claims 1-10:  The claims all being with “Measurement system”.  However, claim 1 should begin as “A measurement system”, claim 10 “A method for measuring”, claims 2-9 “The measurement system according to claim 1”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US7213462 herein after “Watanabe”) in view of Ishihara et al. (JP2006078280 herein after “Ishihara”) further in view of Barrus (US5570301 herein after “Barrus”).
Claim 1: Watanabe teaches a measuring system (Figs. 2-3) for measuring pressure and/or humidity (humidity sensing portion 40a) comprising at least one apparatus for measuring pressure and/or humidity, comprising at least one sensor (humidity sensing portion 40a) for measuring pressure and/or humidity, wherein the sensor at least one capacitor comprising at least two electrodes (electrodes 43a, 43b, Fig. 2) that are arranged, in particular, in a horizontal direction (Figs. 2-3 show the electrodes arranged in a horizontal surface of the substrate 41) along and on a support material (substrate 41) relative to one another, wherein at least one dielectric layer (nitride film 44) is arranged between the electrodes (see Fig. 3), wherein at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (humidity sensing film 45) is arranged at least in some places on a side, facing away from the support material (Fig. 3), of at least one electrode and/or of the dielectric layer (the film 45 is arranged on a first side of the electrodes 43a, 43b and dielectric 44 and the substrate 41 is arranged on a second side of the electrodes 43a, 43b/dielectric 44), wherein the at least one electrode and/or the dielectric layer are thus arranged between the support material and the moisture layer in a transverse direction (the electrodes 43a, 43b and dielectric 44 arranged between the substrate 41 and moisture layer 45, see Fig. 3), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (col. 7, lines 31-37), 
	wherein a processing unit (processing circuit chip 5) is designed and provided to measure and/or store measurement values of the sensor, so as to create a capacitive moisture sensor.

	However, Ishihara teaches a capacitive humidity sensor 100, Fig. 1a.  The sensor 100 is formed on a flexible substrate 10 [0017] In FIGS. 1A and 1B, reference numeral 10 denotes a substrate, and a flexible substrate having flexibility is applied in the present embodiment. The constituent material of the substrate 10 is not particularly limited as long as it has flexibility. In the present embodiment, a thermoplastic resin film made of a liquid crystal polymer (LCP) having a thickness of 25 μm is applied.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a flexible support, as taught by Ishihara, with the device of Watanabe in order to allow the sensor to be securely mounted to a curved surface or a surface, which is not perfectly flat. 
	Watanabe in view of Ishihara fails to teach wherein the data measured by the sensor is transmitted by the processing unit to a central CPU, wherein this data is processed by the processing unit.
	However, Barrus teaches a sensor array 32 of a plurality of sensors 34, Fig. 5.   This particular placement and connectivity of the sensors 34 allows the sensors to communicate with a processor 42 (co. 5, lines 46-53: A suitable computer system for processing these input signals is shown in FIG. 7a. The computer system 40 includes a processor 42 connected to a memory 44 via a bus 46. Input devices 48 may be attached to this bus 46, as well as output devices 50. The processor 42 operates under the control of computer instructions, typically stored in the memory 44, so as to provide useful operations on data and other input received through the input devices.  This allows a determination of a user’s posture in a chair equipped with the sensor array 32.  This requires the position of each sensor within the array to be known relative to the other sensors. Depending on the size of the array, the ability to position all or some of the sensors on a single support would be a design choice within the scope of a person having ordinary skill in the art.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the sensor of Watanabe in view of Ishihara in an array arrangement as taught by Barrus and sending the sensor information to a central CPU in order to detect humidity over a larger surface and have each of the sensors’ positional relationships known in order to effectively locate a moisture-detected event.

Claim 2: Watanabe in view of Ishihara further in view of Barrus teaches the measuring system (1000) according to claim 1.  Watanabe teaches the use of multiple sensors (4a, 4b, 4c, Fig. 6 for majority decision making).  Watanabe in view of Ishihara fails to teach wherein the measuring system (1000) comprises at least two sensors (1), wherein the sensors (1) are subdivided by the processing unit (5) into groups of at least one sensor (1) on the basis of at least one of the following criteria: place of arrangement of the sensor(s) (1) on the support material (13), wherein the support material (13) is divided into surface zones, and within one surface zone only sensors (1) of one group are arranged, surface area of a sensor (1).
	However, Barrus teaches a sensor array 32 of a plurality of sensors 34, Fig. 5.   This particular placement and connectivity of the sensors 34 allows the sensors to communicate with a processor 42 (co. 5, lines 46-53: A suitable computer system for processing these input signals is shown in FIG. 7a. The computer system 40 includes a processor 42 connected to a memory 44 via a bus 46. Input devices 48 may be attached to this bus 46, as well as output devices 50. The processor 42 operates under the control of computer instructions, typically stored in the memory 44, so as to provide useful operations on data and other input received through the input devices.  This allows a determination of a user’s posture in a chair equipped with the sensor array 32.  This requires the position of each sensor within the array to be known relative to the other sensors. Depending on the size of the array, the ability to position all or some of the sensors on a single support would be a design choice within the scope of a person having ordinary skill in the art.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the sensor of Watanabe in view of Ishihara in an array arrangement as taught by Barrus including subdividing the sensors by location on a support material or location in general in order to detect humidity over a larger surface and have each of the sensors’ positional relationships known in order to effectively locate a moisture-detected event. 

Claim 3. Watanabe in view of Ishihara further in view of Barrus teaches the measuring system (1000) according to claim 1.  Watanbe in view of Ishihara fails to teach at least two apparatuses (100) for 
	However, Barrus teaches a sensor array 32 of a plurality of sensors 34, Fig. 5.   This particular placement and connectivity of the sensors 34 allows the sensors to communicate with a processor 42 (co. 5, lines 46-53: A suitable computer system for processing these input signals is shown in FIG. 7a. The computer system 40 includes a processor 42 connected to a memory 44 via a bus 46. Input devices 48 may be attached to this bus 46, as well as output devices 50. The processor 42 operates under the control of computer instructions, typically stored in the memory 44, so as to provide useful operations on data and other input received through the input devices.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use multiple sensors which transfer processed data to a central processing unit, as taught by Barrus, wherein the sensors are the sensors of Watanabe in view of Ishihara in order to detect humidity in a plurality of locations simultaneously. 

Claim 4. Watanabe in view of Ishihara further in view of Barrus teaches the measuring system (1000) according to claim 1.  Watanbe in view of Ishihara fails to teach at least two apparatuses (100) for measuring pressure and/or humidity, wherein each processing unit (5) transfers its data received from the sensors (1) to the central CPU (40).
	However, Barrus teaches a sensor array 32 of a plurality of sensors 34, Fig. 5.   This particular placement and connectivity of the sensors 34 allows the sensors to communicate with a processor 42 (co. 5, lines 46-53: A suitable computer system for processing these input signals is shown in FIG. 7a. The computer system 40 includes a processor 42 connected to a memory 44 via a bus 46. Input devices 48 may be attached to this bus 46, as well as output devices 50. The processor 42 operates under the control of computer instructions, typically stored in the memory 44, so as to provide useful operations on data and other input received through the input devices.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use multiple sensors which transfer data to a central processing unit, as taught by . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ishihara further in view of Barrus further in view of Pion (US20140216153 herein after “Pion”): Watanabe in view of Ishihara teaches the measuring system (1000) according to claim 1. 
Claim 5: Watanabe in view of Ishihara fails to teach wherein at least one apparatus (100) comprises at least one temperature sensor (60), wherein the temperature sensor (60) measures an ambient temperature and/or a temperature of a sensor (1) and forwards it to the processing unit (5) of an apparatus (100) and/or to the central CPU (40).
	However, Pion teaches a capacitive humidity sensor including a lower electrode 10, upper electrode 12 and a dielectric 14.  However, such sensors are known to be affected by temperature [0003]-[0004].  Pion uses an internal temperature sensor 250 and an ambient temperature sensor [0022], Fig. 6.  The sensors absorption characteristics can be affected by near-by operating components, which may be inadvertently heating, cooling, or drying the sensor. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine either the ambient temperature or temperature of the sensor in order to most accurately characterize the moisture absorbed by the sensor of Watanabe in view Ishihara and have the most accurate determination of humidity.

 Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanbe in view of Ishihara further in view of Barrus further in view of Watts Jr. (US200502232587 herein after “Watts”).
Claim 6:  Watanabe in view of Ishihara further in view of Barrus teaches the measuring system (1000) according to claim 1.  Watanabe in view of Ishihara further in view of Barrus fails to teach wherein the temperature sensor (60) measures a temperature of the processing unit (5) assigned thereto and forwards it to the processing unit (5) of an apparatus (100) and/or to the central CPU (40).
	However, Watts teaches the monitoring of a processor and a relative importance of an I/O associated with the respective processor.  Watts further monitors the operating conditions of the 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the temperature of the individual processors (any processor including CPU or otherwise) associated with the sensors of Watanabe in view of Ishihara further in view of Barrus in order to employ techniques which can reduce the temperature and prevent damage to the sensors. 

Claim 7: Watanabe in view of Ishihara further in view of Barrus further in view of Watts teaches the measuring system (1000) according to claim 6.  Watanabe in view of Ishihara further in view of Watts fails to teach wherein the central CPU (40) detects a degree of load (CPU load and/or memory consumption) of at least one processing unit (5) and, if a limit temperature of the processing unit (5) and/or of at least one of the sensors (1) associated with said processing unit (5) is exceeded, the performance of said processing unit or sensor is at least partially restricted or completely shut down.
	However, Watts teaches the detection of temperature of a CPU and steps to determine if the temperature of the CPU is of concern. [0039] “If CPU temperature is not a concern, the present invention decreases the T(off) interval (Step 30) and proceeds to again determine the activity level of the CPU. If, on the other hand, CPU temperature is a concern, a determination is made as to whether or not the CPU is processing critical I/O, a critical function or a critical real-time event (Step 26). If critical I/O or critical function or a critical real-time event are being processed, the present invention decreases the T(off) interval (Step 30) and proceeds to again determine the activity level of the CPU. If no critical I/O is being processed, the present invention increases the T(off) interval (Step 20) and proceeds again to determine the activity level of the CPU. Thus the T(off) intervals are constantly being adjusted to match the system activity level and control the temperature level of the CPU.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to detect a degree of load (critical or real-time or otherwise; how much power the . 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ishihara further in view of Barrus further in view of Pion further in view of Watts. 
Claim 8: Watanabe in view of Ishihara further in view of Barrus teaches the measuring system according to claim 1.  Watanabe in view of Ishihara fails to teach at least one processing network, wherein said network can be divided by means of at least one VLAN switch of the processing network into at least two network segments (VLANs) that are separated only logically from one another, and wherein each processing unit (5) and/or each of the sensors (1) can be controlled by each of the network segments, as a function of the control by the VLAN switch.
	However, the decision of where to employ a humidity sensor, how many to employ, and how to control the humidity sensor is a design choice within the scope of a person having ordinary skill in the art.  Barrus teaches the use of a sensor array as well as the use of multiple computers and various data transmission techniques (col. 5, line 45- top col. 6).  Watts teaches the importance of operating temperature of the processor.  The operation of a sensor too close to another element which can heat up or cool down the sensor relative to ambient temperature (an intended atmosphere) can cause inaccurate results. Watanabe uses plurality sensors (Fig. 6) in order to make a majority decision on the measurement based off three redundant measurements.  The implementation, operating environment, criticality, cost, etc. can all be deciding factors in where and how the sensors are used and controlled. Watts teaches the importance of monitoring processor temperature and Watanabe uses a processor associated with each sensor.  Creating a network allows for control and data transmission in a confined, secure domain.  The sensors could alternatively be configured to operate in a subnet. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a plurality of sensors, as taught by Watanabe in view of Ishihara further in 

Claim 9. Watanabe in view of Ishihara further in view of Barrus further in view of Pion further in view of Watts teaches the measuring system (1000) according to claim 8.  Watanabe in view of Ishihara further in view of Barrus further in view of Pion further in view of Watts fails to teach a prioritization of the individual network segments is carried out by means of the VLAN switch, in particular with regard to the data exchange thereof.
	However, the use of a VLAN switched network is a design choice within the scope of a person having ordinary skill in the art.  Depending on the number of sensors used, the security required, network traffic, cost, etc. the choice to connect and control the sensors using a VLAN can allow a secure network.  Using multiple VLANs can allow for communication between networks.  Prioritization can allow for the sensors which are deemed most critical (monitoring a situation where moisture can be dangerous, etc.) to be monitored more carefully than sensors that are less critical (monitoring a fairly inconsequential environment with regard to humidity.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a prioritization of the individual network segments is carried out by means of the VLAN switch, in particular with regard to the data exchange thereof in order to obtain data from humidity sensors which are deemed most important when using a large number of humidity sensors. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ishihara: Watanabe teaches a sensor and therefore corresponding method for measuring pressure and/or humidity, initially comprising a first step by means of which a measuring system (Figs. 2-3) is provided, which comprises: at least one sensor (humidity sensing portion 40a) for measuring pressure and/or humidity is provided, wherein the sensor [includes] at least one capacitor comprising at least two electrodes (electrodes 43a, 43b, Fig. 2) that are arranged, in particular, in a horizontal direction (Figs. 2-3 show the electrodes arranged in a horizontal surface of the substrate 41) along and on an, in particular, support material (substrate 41) relative to one another, wherein at least one dielectric layer (nitride film 44) is arranged between the electrodes (see Fig. 3), characterized in that at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (humidity sensing film 45) is arranged at least in some places on a side, facing away from the support material (Fig. 3), of at least one electrode and/or of the dielectric layer (the film 45 is arranged on a first side of the electrodes 43a, 43b and dielectric 44 and the substrate 41 is arranged on a second side of the electrodes 43a, 43b/dielectric 44), wherein the at least one electrode and/or the dielectric layer are thus arranged between the support material and the moisture layer in a transverse direction (the electrodes 43a, 43b and dielectric 44 arranged between the substrate 41 and moisture layer 45, see Fig. 3), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (col. 7, lines 31-37), wherein a processing unit (processing circuit chip 5) measures and/or stores measurement values of the sensor, so as to create a capacitive moisture sensor.
	Watanabe fails to teach wherein the support material is a flexible support material. 
	However, Ishihara teaches a capacitive humidity sensor 100, Fig. 1a.  The sensor 100 is formed on a flexible substrate 10 [0017] In FIGS. 1A and 1B, reference numeral 10 denotes a substrate, and a flexible substrate having flexibility is applied in the present embodiment. The constituent material of the substrate 10 is not particularly limited as long as it has flexibility. In the present embodiment, a thermoplastic resin film made of a liquid crystal polymer (LCP) having a thickness of 25 μm is applied.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a flexible support, as taught by Ishihara, with the device of Watanabe in order to allow the sensor to be securely mounted to a curved surface or a surface which is not perfectly flat. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim1, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,048,225. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of ‘225 claims all of the features of claims 1 and 9. 
	Claim 1: (‘225 claim 1) Measuring system (1000) for measuring pressure and/or humidity comprising at least one apparatus (100) for measuring pressure and/or humidity, comprising at least one sensor (1) for measuring pressure and/or humidity, wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) along and on an, in particular, flexible support material (13) (at least one sensor (1) for measuring pressure and/or humidity, wherein the at least one sensor (1) has at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (H1) relative to one another along and on a flexible support material (13),) relative to one another, wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11) (wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11)), wherein at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (2), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1) (wherein at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the at least one dielectric layer (2), wherein the at least one electrode (10, 11) and/or the at least one dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1),), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4), wherein a processing unit (5) is designed and provided to measure and/or store measurement values of the sensor (1), so as to create a capacitive moisture sensor, characterized in that the data measured by the sensor is transmitted by the processing unit (5) to a central CPU (40), wherein this data is processed by the processing unit (5) (such that a capacitance is at least partially changed by the liquid contacting the at least one dielectric layer (4), wherein a processing unit (5) is designed and provided to measure and/or store measurement values of the at least one sensor (1), so as to create a capacitive moisture sensor, wherein a pressure and/or a humidity value measured by the sensor are transmitted by the processing unit (5) to a central processing unit (CPU) (40), wherein the pressure and/or humidity values are processed by the processing unit (5),).
	
	Claim 10: (claim 9, ‘225) Method (200) for measuring pressure and/or humidity, initially comprising a first step by means of which a measuring system (1000) is provided, which comprises: at least one sensor (1) for measuring pressure and/or humidity is provided, wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a providing at least one sensor (1) for measuring pressure and/or humidity, wherein the at least one sensor (1), comprises at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) relative to one another,) along and on an, in particular, flexible support material (13) relative to one another, wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), characterized in that at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13) (along and on a flexible support material (13)), of at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4), wherein a processing unit (5) measures and/or stores measurement values of the sensor (1), so as to create a capacitive moisture sensor (wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), wherein at least one at least partially liquid-permeable and/or liquid-adsorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the at least one dielectric layer (4), wherein the at least one electrode (10, 11) and/or the at least one dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the liquid at least partially hitting the at least one dielectric layer (4), measuring and/or storing measurement values of the at least one sensor (1) so as to create a capacitive moisture sensor,)

	Claims 1, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 17 of copending Application No. 16/793147 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘147 claim all of the features of claims 1, 10 of the instant application.
	Claim 1 (‘147 claim 9): Measuring system (1000) for measuring pressure and/or humidity comprising at least one apparatus (100) for measuring pressure and/or humidity, comprising at least one sensor (1) for measuring pressure and/or humidity, wherein the sensor (1) at least one capacitor (20) An apparatus for measuring pressure, gas and/or humidity comprising: at least one sensor (1) for measuring pressure, gas and/or humidity, wherein the sensor (1) has, at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (H1) relative to one another along and on a flexible support material (13)) relative to one another, wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), wherein at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (2) (wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), further characterized in that, at least one at least partially moisture-permeable and/or moisture-absorbing and/or gas-permeable and/or gas-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (4)), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4), wherein a processing unit (5) is designed and provided to measure and/or store measurement values of the sensor (1), so as to create a capacitive moisture sensor, wherein this data is processed by the processing unit (5) (wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by a moisture at least partially hitting the dielectric layer (4), wherein a processing unit (5) is designed and provided to measure and/or store this change, so as to create a capacitive moisture sensor.) characterized in that the data measured by the sensor is transmitted by the processing unit (5) to a central CPU (40) (this is merely data transmission wherein the data has already been processed, transmitting and receiving data is within the scope of a person having ordinary skill in the art and is obvious over the prior art to store the data in a central location long-term and free short-term storage)
	
 A method (200) for measuring pressure, gas and/or humidity comprising: a first step of providing at least one sensor (1) for measuring pressure, gas and/or humidity, wherein the sensor (1) has at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (H1) relative to one another along and on a flexible support material (13), wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), characterized in that at least one at least partially moisture-permeable and/or moisture-absorbing and/or gas-permeable and/or gas-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of the at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (12) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by a moisture at least partially hitting the dielectric layer (4), wherein a processing unit (4) measures and/or stores this change, so as to create a capacitive moisture sensor; and a second step of storing and/or reporting data derived from said capacitive moisture sensor.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	Claims 1, 10 are rejected under on the ground of nonstatutory double patenting as being unpatentable over claims 9, 17 of copending Application No. 16/744248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘284 claim all of the features of claims 1, 10 of the instant application.
	Claim 1 (‘284 claim 9) Measuring system (1000) for measuring pressure and/or humidity comprising at least one apparatus (100) for measuring pressure and/or humidity, comprising at least one sensor (1) for measuring pressure and/or humidity, wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) along and on an, in particular, flexible support material (13) relative to one another, wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), wherein at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (2), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4), wherein a processing unit (5) is designed and provided to measure and/or store measurement values of the sensor (1), so as to create a capacitive moisture sensor, wherein this data is processed by the processing unit (5) (‘284 Claim 7: An apparatus for measuring pressure and/or humidity comprising at least one sensor (1) for measuring pressure and/or humidity, wherein the sensor (1) comprises at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (H1) relative to one another along and on a flexible support material (13), wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), characterized in that at least one at least partially moisture-permeable and/or moisture-absorbing moisture layer (3) is arranged at least in some places on a side of at least one electrode (10, 11) and/or of the dielectric layer (4), facing away from the support material (13), p1 wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by moisture at least partially hitting the dielectric layer (4), and wherein a processing unit (5) is measured and/or stores this change, so as to create a capacitive moisture sensor.) characterized in that the data measured by the sensor is transmitted by the processing unit (5) to a central CPU (40) (this is merely data transmission wherein the data has already been processed, transmitting and receiving data is within the scope of a person having ordinary skill in the art and is obvious over the prior art to store the data in a central location long-term and free short-term storage)


	Claim 10 (‘248, claim 17) Method (200) for measuring pressure and/or humidity, initially comprising a first step by means of which a measuring system (1000) is provided, which comprises: at least one sensor (1) for measuring pressure and/or humidity is provided, wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) along and on an, in particular, flexible support material (13) relative to one another, wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), characterized in that at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4), wherein a processing unit (5) measures and/or stores measurement values of the sensor (1), so as to create a capacitive moisture sensor (‘248 claim 17: A method (200) for measuring pressure and/or humidity comprising; a) a first step in which at least one sensor (1) for measuring pressure and/or humidity is provided, wherein the sensor (1) further comprises at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (H1) relative to one another along and on a flexible support material (13), wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), further characterized in that at least one at least partially moisture-permeable and/or moisture-absorbing moisture layer (3) is arranged at least in part on a side, facing away from the support material (13), of the at least one electrode (10, 11) and/or of the dielectric layer (4), and wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (12) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the moisture at least partially hitting the dielectric layer (4), wherein a processing unit (4) measures and/or stores this change, so as to create a capacitive moisture sensor, and b) a second step of measuring and reporting said change.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



	 Claims 1, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 of copending Application No. 16/434462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘462 claim all of the features of claims 1, 10 of the instant application.
	Claim 1: (‘462 claim 1): Measuring system (1000) for measuring pressure and/or humidity comprising at least one apparatus (100) for measuring pressure and/or humidity, comprising at least one sensor (1) for measuring pressure and/or humidity, wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) along and on an, in particular, flexible support material (13) relative to one another, wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), wherein at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (2), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4), wherein a processing unit (5) is designed and provided to measure and/or store measurement values of the sensor (1), so as to create a capacitive moisture sensor, wherein this data is processed by the Apparatus for measuring pressure and/or humidity comprising at least one sensor (1) for measuring pressure and/or humidity, wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) along and on an, in particular, flexible support material (13) relative to one another, wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), characterized in that at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4), wherein a processing unit (5) is designed and provided to measure and/or store this change, so as to create a capacitive moisture sensor.) characterized in that the data measured by the sensor is transmitted by the processing unit (5) to a central CPU (40) (this is merely data transmission wherein the data has already been processed, transmitting and receiving data is within the scope of a person having ordinary skill in the art and is obvious over the prior art to store the data in a central location long-term and free short-term storage)

	Claim 10: (‘462, claim 8) Method (200) for measuring pressure and/or humidity, initially comprising a first step by means of which a measuring system (1000) is provided, which comprises: at least one sensor (1) for measuring pressure and/or humidity is provided, wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) along and on an, in particular, flexible support material (13) relative to one another, wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), characterized in that at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the liquid at least Method (200) for measuring pressure and/or humidity comprising initially a first step by means of which at least one sensor (1) for measuring pressure and/or humidity is provided, wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) along and on an, in particular, flexible support material (13) relative to one another, wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), characterized in that at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (12) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4), wherein a processing unit (4) measures and/or stores this change, so as to create a capacitive moisture sensor.)
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20110255545 (teaches a VLAN management), US6742387 (teaches a capacitive humidity sensor).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        8/5/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861